 



EXHIBIT 10.8
ISSUER PLEDGE AGREEMENT
dated October 13, 2006,
between
Nuclear Energy Holdings, L.L.C.
as Pledgor
and
The Bank of New York
as Trustee

 



--------------------------------------------------------------------------------



 



This ISSUER PLEDGE AGREEMENT, dated October 13, 2006 (this “Agreement”), is
entered into between Nuclear Energy Holdings, L.L.C., a limited liability
company organized under the laws of the State of Delaware (the “Pledgor”), and
The Bank of New York, as security agent for the Secured Creditors (as defined
below) (herein in such capacity, the “Trustee”).
RECITALS
A. The Pledgor and the Trustee have entered into a Bond Trust Deed dated
October 13, 2006 (the “Bond Trust Deed”), pursuant to which the Pledgor is
issuing JPY 50,980,000,000 aggregate principal amount of 2.20% Fixed Rate Bonds
due 2013 and JPY 78,000,000,000 aggregate principal amount of Floating Rate
Bonds due 2013 (together, the “Bonds”).
B. As a condition precedent to issuance of the Bonds under the Bond Trust Deed,
the Pledgor is required to execute and deliver this Agreement.
In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which the parties hereto hereby acknowledge, the
Pledgor and the Trustee, on behalf of itself and each Secured Creditor (and each
of their respective successors or permitted assigns), hereby agree as follows:
SECTION 1
DEFINITIONS; RULES OF INTERPRETATION
Section 1.1 Definition of Terms Used Herein
Unless the context otherwise requires, all capitalized terms used but not
defined herein shall have the meanings set forth in the Deed of Charge (as
defined below).
Section 1.2 UCC
Terms used herein that are defined in the UCC but not defined herein have the
meanings given to them in the UCC.
Section 1.3 General Definitions In this Agreement:
“Administrative Services Agreement” has the meaning set forth in the Deed of
Charge.
“Agreement” has the meaning set forth in the preamble hereto.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et.
seq.
“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Trustee in which cash and Cash Equivalents may from time to
time be on deposit or held therein as provided herein.
“Collateral” means the property of the Pledgor described in Section 2.1 in which
Security Interests are granted to the Trustee for the benefit of the Secured
Creditors.
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereon.

- 2 -



--------------------------------------------------------------------------------



 



“Deed of Charge” means the deed of charge dated on or about the date hereof
among the Trustee, the Issuer, the Account Bank, the Cash Manager and the
Principal Paying Agent.
“Dividends” means, in relation to any Pledged Stock, all present and future:
(a) dividends and distributions of any kind and any other sum received or
receivable in respect of that Pledged Stock, (b) rights, shares, money or other
assets accruing or offered by way of redemption, substitution, exchange, bonus,
option, preference or otherwise in respect of that Pledged Stock,
(c) allotments, offers and rights accruing or offered in respect of that Pledged
Stock and (d) other rights and assets attaching to, deriving from or exercisable
by virtue of the ownership of, that Pledged Stock.
“Enforcement Event” means the service of the Bond Enforcement Notice under
Section 7 of the Deed of Charge.
“Federal Securities Laws” means the Securities Act of 1933, as now or hereafter
in effect, or any similar statute hereafter enacted that is analogous in purpose
or effect.
“General Intangibles” means “general intangibles” as defined in Article 9 of the
UCC.
"Indemnified Party” means each Secured Creditor, each Affiliate thereof and each
of their respective partners, controlling Persons, directors, officers,
trustees, employees and agents.
“Indemnified Matters” has the meaning set forth in Section 9.6.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any agreement or arrangement
that has the practical effect of creating a security interest, in respect of
such asset.
“Pledged Collateral” means, collectively, (i) the General Intangibles relating
to the Put Option Agreements, the Swap Guarantee, the US Investment Agreement,
the UK Investment Agreement, the Administrative Services Agreement, the US
Shareholders Agreement and the UK Shareholders Agreement, (ii) the Pledged
Stock, (iii) all certificates or other instruments representing the Pledged
Stock and (iv) all Dividends, cash, warrants, rights, instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.
“Pledged Stock” means the 800 shares of Class A Stock of Toshiba Nuclear Energy
Holdings (US) Inc., a Delaware corporation.
“Pledgor” has the meaning set forth in the preamble hereto.
“Proceeds” means “Proceeds” as defined in Article 9 of the UCC, and includes all
Dividends, payments or distributions made with respect to the Pledged Collateral
and whatever is receivable or received when Collateral or the Proceeds are sold,
exchanged, collected, converted or otherwise disposed of, whether such
disposition is voluntary or involuntary.
“Put Option Agreements” means (i) the put option agreement dated on or about the
date hereof between the Pledgor and Toshiba, whereby, inter alia, Toshiba grants
the Pledgor a Put Right (as defined therein) in respect of the US Shares and
(ii) the put option agreement dated on or about the date hereof between the
Pledgor and Toshiba, whereby, inter alia, Toshiba grants the Pledgor a Put Right
(as defined therein)in respect of the UK Shares.
“Secured Creditors” has the meaning set forth in the Deed of Charge.

- 3 -



--------------------------------------------------------------------------------



 



“Secured Obligations” means all amounts, obligations, covenants and duties owing
by the Pledgor to the Secured Creditors, present or future, arising under the
Transaction Documents, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money.
“Security Interest” means, collectively, the continuing security interests in
the Collateral granted to the Trustee for the benefit of the Secured Creditors
pursuant to Section 2.1.
“Security Supplement” means any supplement to this Agreement in substantially
the form of Exhibit A, executed by an authorized financial officer of the
Pledgor.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock) of or in a corporation, whether voting or non voting and all
rights to subscribe for, purchase or otherwise acquire any of the foregoing.
“Swap Guarantee” means the swap guarantee issued by the Swap Guarantor in favor
of the Pledgor dated October 13, 2006.
“Swap Guarantor” means Morgan Stanley Capital Services Inc.
“Trustee” has the meaning set forth in the preamble hereto.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.
“UK Investment Agreement” has the meaning set forth in the Deed of Charge.
“US Investment Agreement” has the meaning set forth in the Deed of Charge.
“UK Shareholders Agreement” has the meaning set forth in the Deed of Charge.
“US Shareholders Agreement” has the meaning set forth in the Deed of Charge.
Section 1.4 Rules of Interpretation
In this Agreement, unless otherwise specified, (a) the Schedules and Exhibits to
this Agreement, in each case as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the provisions hereof
are incorporated herein by reference and (b) all obligations of the Pledgor
hereunder shall be satisfied by the Pledgor at the Pledgor’s sole cost and
expense.
Section 1.5 Certain Terms
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include” and “includes” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and

- 4 -



--------------------------------------------------------------------------------



 



assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
(including the UCC) shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible assets and properties, including
cash, securities, accounts and contract rights.
SECTION 2
GRANT OF SECURITY
Section 2.1 Grant of Security
As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, the Pledgor hereby pledges, assigns, transfers
and grants to the Trustee, for its benefit and for the benefit of the Secured
Creditors, a continuing security interest in and Lien on all of its right, title
and interest in, to and under the following, in each case whether now owned or
existing or hereafter acquired or arising and wherever located:

  (a)   all Pledged Collateral;     (b)   all books and Records pertaining to
the Pledged Collateral, including all Collateral Records; and     (c)   to the
extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, and substitutions and replacements for, any of the foregoing.

For avoidance of doubt it is expressly understood and agreed that, to the extent
the UCC is revised subsequent to the date hereof such that the definition of any
of the foregoing terms included in the description of Collateral is changed, the
parties hereto desire that any property that is included in such changed
definitions that would not otherwise be included in the foregoing grants on the
date hereof be included in such grants immediately upon the effective date of
such revision, it being the intention of the Pledgor that the description of
Collateral set forth above be construed to include the broadest possible range
of assets. Notwithstanding the immediately preceding sentence, the foregoing
grant is intended to apply immediately on the date hereof to all Collateral to
the fullest extent permitted by applicable law regardless of whether any
particular item of Collateral is currently subject to the UCC.
Section 2.2 Grant of Security
Notwithstanding anything to the contrary contained in this Section 2 or
elsewhere in this Agreement, the Pledgor and the Trustee (on behalf of the
Secured Creditors) acknowledge and agree that the Security Interests granted
pursuant to this Agreement (including pursuant to this Section 2) to the Trustee
for the benefit of the Secured Creditors and securing the Secured Obligations
shall be a “first” priority Security Interest in the Collateral, junior to no
other security interests. The parties hereto acknowledge, and the Trustee hereby
agrees, that the Trustee shall hold that portion of the Collateral constituting
Certificated Securities for and on behalf of the Secured Creditors as agent for
such parties

- 5 -



--------------------------------------------------------------------------------



 



for the purpose of perfecting a Security Interest in such Collateral.
Notwithstanding anything to the contrary contained in this Agreement, it is
expressly understood and agreed that nothing herein shall prohibit the Pledgor
from exercising its rights under the Put Option Agreement. Nothing contained
herein shall prohibit the Pledgor, prior to the occurrence of an Enforcement
Event, from exercising its rights under the Put Option Agreements where required
or permitted to do so under the terms of the Bond Documents.
SECTION 3
REPRESENTATIONS AND WARRANTIES
The Pledgor represents and warrants to the Trustee and the Secured Creditors, on
and as of the date hereof, that:
Section 3.1 Title
The Pledgor owns the Collateral purported to be owned by it free and clear of
any and all Liens, rights or claims of all other Persons. The Pledgor has not
filed or consented to the filing of (a) any financing statement or analogous
document under the UCC or any other applicable laws covering any Collateral,
(b) any assignment in which the Pledgor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except for any financing statement or analogous document, assignment,
security agreement or similar instrument evidencing Liens being terminated on
the date hereof.
Section 3.2 Names, Locations

  (a)   Schedule 3.2 sets forth with respect to the Pledgor under the heading
“Names,”, (i) its exact name, as such name appears in the public record of its
jurisdiction of organization which shows the Pledgor to have been formed,
(ii) each other name that the Pledgor has had in the past five years, together
with the date of the relevant change, (iii) a list of all other names (including
trade names or similar appellations) used by the Pledgor or any of its divisions
or other business units in connection with the conduct of its business or the
ownership of its properties in the past five years, (iv) the federal taxpayer
identification number of the Pledgor and (v) the jurisdiction of organization of
the Pledgor and its organizational identification number or statement that the
Pledgor has no such number.     (b)   Schedule 3.2 sets forth, with respect to
the Pledgor, under the heading “Locations” the location of its chief executive
office and each other chief executive office of the Pledgor within the past five
years, together with dates of the relevant change. Except as set forth on
Schedule 3.2, the Pledgor has not changed its jurisdiction of organization,
chief executive office or other “location” (as defined in Section 9-307 of the
UCC) in the past four months.     (c)   Except as set forth on Schedule 3.2
under the heading “Changes in Identity or Organizational Structure,” the Pledgor
has not changed its identity or organizational structure in any way in the past
five years. Changes in identity or organizational structure would include
mergers, consolidations and acquisitions, as well as any change in the form or
jurisdiction of the Pledgor. If any such change has occurred, Schedule 3.2

- 6 -



--------------------------------------------------------------------------------



 



      sets forth the date of such change and all information applicable to each
acquired party or constituent party to a merger or consolidation.

Section 3.3 Filings, Consents

  (a)   Attached hereto as Exhibit B are true, complete and correct copies of
search reports from the offices where any filings or recordings against the
Pledgor with respect to any property of the Pledgor of the type included in the
Collateral have been made, including a true copy of each financing statement,
assignment or other filing or recording identified in such search reports.    
(b)   Exhibit C sets forth true, complete and correct copies of all UCC
financing statements or other appropriate filings, recordings or registrations
containing an accurate description of the Collateral that have been delivered to
the Trustee for filing in each governmental, municipal or other office specified
in Schedule 3.3.     (c)   No authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either (i) the pledge or grant by the Pledgor of the Security
Interests purported to be created in favor of the Trustee hereunder or (ii) the
exercise by the Trustee of any rights or remedies in respect of the Collateral,
including voting rights (whether specifically granted or created hereunder or
created or provided for by applicable law), except (A) for the filings
contemplated by clause (b) above and (B) as may be required in connection with
the disposition of the Pledged Collateral by laws generally affecting the
offering and sale of securities.     (d)   All filing or recording fees and
taxes payable in connection with the filings and recordings described in clauses
(b) and (c) above have been or promptly will be paid by the Pledgor.

Section 3.4 Security Interests
The Security Interests constitute (a) legal and valid security interests in all
Collateral securing the payment and performance of the Secured Obligations and
(b) subject to the completion of the filings described in Section 3.3 and to
value being given, perfected Security Interests in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document under the UCC as in effect in the
State of Delaware. Subject to the Deed of Charge, the Security Interests are and
shall be prior to any other Lien on any of the Collateral.
Section 3.5 Pledged Collateral

  (a)   Schedule 3.5 sets forth under the heading “Pledged Stock” all Pledged
Stock owned by the Pledgor. The Pledged Stock pledged hereunder by the Pledgor
constitutes, as of the date hereof, that percentage of the issued and
outstanding equity of all classes of Toshiba Nuclear Energy Holdings (US) Inc.
as set forth on Schedule 3.5 under the heading “Pledged Stock.” Schedule 3.5
identifies any such Pledged Stock that is represented by Certificated
Securities.     (b)   All of the Pledged Stock has been duly and validly issued
and are fully paid and nonassessable.

- 7 -



--------------------------------------------------------------------------------



 



  (c)   No Person other than the Trustee has “control” (as defined in
Sections 8-106 and 9-106 of the UCC) over any Pledged Collateral of the Pledgor
constituting Certificated Securities, and there is no Pledged Collateral other
than Pledged Collateral that is represented by Certificated Securities that are
in the possession of the Trustee.     (d)   All Pledged Collateral represented
by Certificated Securities has been delivered to the Trustee in the State of New
York.     (e)   There are no restrictions on transfer in any agreement relating
to the foregoing which would limit or restrict (i) the grant of a security
interest in the Pledged Stock, (ii) the perfection of such security interest or
(iii) the exercise of remedies in respect of such perfected security interest in
the Pledged Stock, in each case as contemplated by this Agreement.

SECTION 4
COVENANTS
Section 4.1 Change of Name; Location of Collateral; Place of Business
Unless the Pledgor has given the Trustee at least 30 days prior written notice,
the Pledgor will not change (i) its name, (ii) its jurisdiction of organization
or other “location” (as defined in Section 9-307 of the UCC), (iii) the location
of its chief executive office, its principal place of business or any office in
which it maintains the Collateral Records (including the establishment of any
such new office or facility), (iv) its identity or organizational structure or
(v) its organizational identification number or its federal taxpayer
identification number. The Pledgor agrees to cooperate with the Trustee in
making all filings that are required in order for the Trustee to continue at all
times following such change to have a legal, valid and perfected Security
Interest in all the Collateral having the priority described in Section 2.2.
Section 4.2 Protection of Security
The Pledgor shall, at its own cost and expense, take any and all actions
necessary or desirable to defend title to the Collateral and to defend the
Security Interest of the Trustee in the Collateral and the priority thereof
against any Lien against all Persons. The Pledgor shall not take or permit to be
taken any action that could impair the Trustee’s rights in the Collateral.
Section 4.3 Pledged Collateral

  (a)   The Pledgor hereby covenants and agrees that, without the prior written
consent of the Trustee, which shall not be unreasonably withheld, delayed or
conditioned, it shall not vote or take any other action to amend or terminate
any certificate of incorporation, by-laws or other organizational documents in
any way that materially changes the rights of the Pledgor with respect to any
Pledged Collateral or adversely affects the validity, perfection or priority of
the Trustee’s Security Interests.     (b)   The Pledgor hereby covenants and
agrees that, in the event it establishes or acquires rights in any Pledged
Collateral after the date hereof, it shall deliver to the Trustee a completed
Security Supplement, together with all supplements to Schedules hereto,
reflecting such new Pledged Collateral and all other Pledged Collateral.
Notwithstanding the foregoing, it is understood and agreed that the Security
Interests of the Trustee shall

- 8 -



--------------------------------------------------------------------------------



 



      attach to all Pledged Collateral immediately upon the Pledgor’s
acquisition of rights therein and shall not be affected by the failure of the
Pledgor to deliver a supplement to Schedule 3.5 as required hereby.     (c)  
The Pledgor hereby covenants and agrees that it shall enforce all of its rights
with respect to any Pledged Collateral.     (d)   The Certificated Securities
referred to in Section 3.5(d) shall be held by the Trustee in the State of New
York. With respect to any Pledged Collateral constituting Certificated
Securities acquired or pledged after the date hereof, immediately, and in any
event within ten days of the Pledgor acquiring rights therein, the Pledgor shall
deliver or cause to be delivered to the Trustee all such Certificated
Securities, stock powers duly executed in blank or other instruments of transfer
reasonably satisfactory to the Trustee in the State of New York (which
Certificated Securities and stock powers shall be held by the Trustee in the
State of New York) and all such instruments and documents as the Trustee may
reasonably request in order to give effect to the pledge granted hereby.     (e)
  Upon the occurrence and during the continuance of an Enforcement Event, the
Trustee shall have the right, without notice to the Pledgor, to transfer all or
any portion of the Pledged Collateral to its name or the name of its nominee or
agent. In addition, upon the occurrence and during the continuance of an
Enforcement Event, the Trustee shall have the right at any time, without notice
to the Pledgor, to exchange any certificates representing Pledged Collateral for
certificates of smaller or larger denominations.     (f)   Voting and
Distributions

  (i)   So long as no Enforcement Event shall have occurred and shall be
continuing:

  (A)   except as otherwise provided in this Section 4.3 or elsewhere herein,
the Pledgor shall be entitled to exercise or refrain from exercising any and all
voting and other consensual rights pertaining to the Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the other Transaction Documents; provided, however, that the Pledgor will not
be entitled to exercise any such right if the result thereof could materially
and adversely affect the rights inuring to a holder of the Pledged Collateral or
the rights and remedies of any of the Secured Creditors under this Agreement or
any other Transaction Document or the ability of the Secured Creditors to
exercise the same;     (B)   the Trustee shall promptly execute and deliver (or
cause to be executed and delivered) to the Pledgor all proxies and other
instruments as the Pledgor may from time to time reasonably request for the
purpose of enabling the Pledgor to exercise the voting and other consensual
rights when and to the extent that it is entitled to exercise the same pursuant
to clause (f)(i)(A) above and to receive the cash Dividends that it is entitled
to receive pursuant to clause (f)(i)(C) below; and     (C)   the Pledgor shall
be entitled to receive and retain any and all ordinary cash Dividends,
Securities or other property paid on the Pledged Collateral to the extent and
only to the extent that such ordinary cash

- 9 -



--------------------------------------------------------------------------------



 



      Dividends, Securities or other property are permitted by, and otherwise
paid in accordance with, the terms and conditions of, the other Transaction
Documents and applicable laws, and all such distributions received by the
Pledgor in accordance with this sentence shall be free of the pledge and
Security Interests created hereunder and shall not constitute Collateral. All
noncash Dividends, Securities or other property, and all Dividends, Securities
or other property paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution, return of capital, capital surplus
or paid-in surplus, and all other distributions (other than distributions
referred to in the preceding sentence) made on or in respect of the Pledged
Collateral, whether paid or payable in cash or otherwise, whether resulting from
a subdivision, combination or reclassification of the outstanding Stock of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral without any
further action. The Pledgor shall immediately take all steps, if any, required,
necessary or desirable to ensure the validity, perfection, priority and, if
applicable, “control” (as defined in Article 8 or Article 9 of the UCC, as
applicable) of the Trustee over such Dividends, Securities or other property, in
each case referred to in the immediately preceding sentence (including delivery
thereof to the Trustee), and pending any such action the Pledgor shall be deemed
to hold such Dividends, Securities or other property in trust for the benefit of
the Trustee, and the same shall be segregated from all other property of the
Pledgor.

  (ii)   Upon the occurrence and continuance of an Enforcement Event:

  (A)   all rights of the Pledgor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant hereto shall cease, and all such rights shall thereupon become
vested in the Trustee who shall thereupon have the sole right to exercise such
voting and other consensual rights;     (B)   in order to permit the Trustee to
exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all Dividends and other distributions
that it may be entitled to receive hereunder: (1) the Pledgor shall promptly
execute and deliver (or cause to be executed and delivered) to the Trustee all
proxies, Dividend payment orders and other instruments as the Trustee may from
time to time reasonably request and (2) the Pledgor acknowledges that the
Trustee may utilize the power of attorney set forth in Section 6; and     (C)  
all rights of the Pledgor to Dividends and other amounts that the Pledgor is
authorized to receive pursuant to clause (f)(i)(C) above shall cease, and all
such rights shall thereupon become vested in the Trustee, which

- 10 -



--------------------------------------------------------------------------------



 



      shall have the sole and exclusive right and authority to receive and
retain such Dividends and other amounts.

  (g)   If all Enforcement Events have been rescinded, the Pledgor will have the
right to exercise the voting and consensual rights and powers that it is
entitled to exercise pursuant to the terms clause (f)(i) above and to receive
the Dividends, Securities and other property that it is entitled to receive
pursuant to of clause (f)(i) above.

SECTION 5
FURTHER ASSURANCES
Section 5.1 Further Assurances

  (a)   The Pledgor agrees that from time to time, at its expense, it shall
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or desirable, or that the Trustee may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any Security Interest granted or purported to be
granted hereby or to enable the Trustee to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, the Pledgor shall:

  (i)   execute, acknowledge, deliver and cause to be duly filed all such
further instruments, documents, indorsements, powers of attorney or notices, and
take all such actions as may be necessary or desirable, or as the Trustee may
from time to time reasonably request, to preserve, protect and perfect the
Security Interests and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interests and the
filing of any financing statements or other documents in connection herewith or
therewith; and     (ii)   at the Trustee’s request, appear in and defend any
action or proceeding that may affect the Pledgor’s title to or the Trustee’s
Security Interests in all or any material part of the Collateral.

  (b)   The Pledgor hereby authorizes the Trustee to file a Record or Records,
including financing statements, continuation statements and, in each case,
amendments thereto, in all jurisdictions and with all filing offices as the
Trustee may determine, in its sole discretion, are necessary or advisable to
perfect the Security Interests granted to the Trustee herein, without the
signature of the Pledgor. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of the Collateral that describes such property in any other manner
as the Trustee may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the Security Interests in the Collateral
granted to the Trustee herein. The Pledgor agrees that a photographic or other
reproduction of this Agreement or of a financing statement shall be sufficient
as a financing statement and may be filed as a financing statement in any and
all jurisdictions.

- 11 -



--------------------------------------------------------------------------------



 



The Pledgor shall, through compliance with the covenants contained herein and
through any other actions that may be necessary or desirable, continuously
maintain from the date made the truthfulness and accuracy of every
representation, warranty and certification made herein until the termination of
this Agreement by its terms.
SECTION 6
TRUSTEE APPOINTED ATTORNEY-IN-FACT
Section 6.1 Power of Attorney

  (a)   The Pledgor hereby irrevocably makes, constitutes and appoints the
Trustee (and all officers, employees or agents designated by the Trustee), until
such time as this Agreement terminates under Section 9.14, as the Pledgor’s true
and lawful agent and attorney-in-fact, with full authority in the place and
stead of the Pledgor and in the name of the Pledgor, the Trustee or otherwise,
from time to time in the Trustee’s discretion, to take any action and to execute
any instrument that the Trustee may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including the following:

  (i)   upon the occurrence of an Enforcement Event,

  (A)   to receive, endorse, assign, collect and deliver any and all notes,
acceptances, checks, drafts, money orders or other instruments, documents and
Chattel Paper or other evidences of payment relating to the Collateral;     (B)
  to ask for, demand, collect, sue for, recover, compound, receive payment of,
give receipt for and give discharges and releases of all or any of the
Collateral;     (C)   to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral;     (D)   to settle, compromise, compound,
adjust or defend any claims, actions, suits or proceedings relating to all or
any of the Collateral;     (E)   to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral;

  (ii)   to prepare and file Records (including UCC financing statements) as
further described in Section 5.1(b);     (iii)   to take or cause to be taken
all actions necessary to perform or comply or cause performance or compliance
with the terms of this Agreement, including to pay or discharge taxes or Liens
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Trustee in its sole discretion, any

- 12 -



--------------------------------------------------------------------------------



 



      such payments made by the Trustee to become obligations of the Pledgor to
the Trustee, due and payable immediately without demand; and     (iv)  
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Trustee were the absolute owner thereof for all purposes, and to do, at the
Trustee’s option and the Pledgor’s expense, at any time or from time to time,
all acts and things that the Trustee deems reasonably necessary to protect,
preserve or realize upon the Collateral and the Trustee’s Security Interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as the Pledgor might do.

  (b)   Notwithstanding anything in this Section 6.1 to the contrary, the
Trustee agrees that it will not exercise any rights under the power of attorney
provided for in Section 6.1(a)(i) or (iv) unless an Enforcement Event has
occurred and is continuing.

Section 6.2 No Duty on the Part of Trustee or Secured Creditors
Notwithstanding any other provision of this Agreement, nothing herein contained
shall be construed as requiring or obligating the Trustee or any other Secured
Creditor to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Trustee or any Secured Creditor, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby, and no action taken or omitted to be
taken by the Trustee or any Secured Creditor with respect to the Collateral or
any part thereof shall give rise to any defense, counterclaim or offset in favor
of the Pledgor or to any claim or action against the Trustee or any Secured
Creditor. It is understood and agreed that the appointment of the Trustee as the
agent and attorney-in-fact of the Pledgor for the purposes set forth above is
coupled with an interest and is irrevocable. The provisions of this Section
shall in no event relieve the Pledgor of any of its obligations hereunder or
under any other Transaction Document with respect to the Collateral or any part
thereof or impose any obligation on the Trustee or any Secured Creditor to
proceed in any particular manner with respect to the Collateral or any part
thereof, or in any way limit the exercise by the Trustee or any Secured Creditor
of any other or further right that it may have on the date of this Agreement or
hereafter, whether hereunder, under any other Transaction Document, by law or
otherwise. The Trustee and the Secured Creditors shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to the Pledgor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.
SECTION 7
REMEDIES
Section 7.1 Remedies Upon Enforcement Event

  (a)   Upon the occurrence and during the continuance of an Enforcement Event,
the Trustee may exercise in respect of the Collateral, in addition to all other
rights and remedies provided for herein or otherwise available to it at law or
in equity, all the rights and remedies of a secured party on default under the
UCC (whether or not the UCC applies

- 13 -



--------------------------------------------------------------------------------



 



      to the affected Collateral) or any other applicable law, and also may,
without prior notice except as specified below, sell, assign, lease, license (on
an exclusive or non-exclusive basis) or otherwise dispose of the Collateral or
any part thereof in one or more parcels at public or private sale or at any
broker’s board or on any securities exchange, at any of the Trustee’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Trustee may deem
commercially reasonable; provided that (i) the Trustee shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, (ii) upon consummation of any such
sale the Trustee shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold, (iii) each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of the Pledgor, and (iv) the Pledgor hereby
waives (to the extent permitted by law) all rights of redemption, stay,
valuation and appraisal that the Pledgor now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
    (b)   The Trustee or any Secured Creditor may be the purchaser of any or all
of the Collateral at any sale thereof and the Trustee, as collateral agent for
and representative of the Secured Creditors, shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Trustee at such sale.     (c)   The Pledgor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Collateral may
be made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Pledgor, addressed as set
forth in the notice provisions of the Deed of Charge, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times during ordinary
business hours and at such place or places as the Trustee may fix and state in
the notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Trustee may (in its sole and absolute discretion) determine. The
Trustee shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Trustee may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Trustee until the sale price

- 14 -



--------------------------------------------------------------------------------



 



      is paid by the purchaser or purchasers thereof, but the Trustee shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and in case of any such failure, such
Collateral may be sold again upon like notice. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Trustee shall be free to carry out such sale pursuant to
such agreement and the Pledgor shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Trustee shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Trustee may proceed by a suit or suits at law or in equity to foreclose upon the
Collateral and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. The Pledgor hereby
waives any claims against the Trustee arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price that might have been obtained at a public sale, even if the
Trustee accepts the first offer received and does not offer such Collateral to
more than one offeree.     (d)   If the Proceeds of any sale or other
disposition of the Collateral are insufficient to pay the entire outstanding
amount of the Secured Obligations, the Pledgor shall be liable for the
deficiency and the fees of any attorneys employed by the Trustee to collect such
deficiency. The Pledgor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Trustee, that the
Trustee has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against the Pledgor, and the Pledgor hereby waives and
agrees not to assert any defenses in an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Secured Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section shall in any way alter the rights of the Trustee
hereunder.     (e)   The Trustee may sell the Collateral without giving any
warranties as to the Collateral. The Trustee may specifically disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.  
  (f)   The Trustee shall have no obligation to marshal any of the Collateral.

Section 7.2 Application of Proceeds
The Trustee shall apply the Proceeds of any collection or sale of the Collateral
as provided in the Deed of Charge. Upon any sale of the Collateral by the
Trustee (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt by the Trustee or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Trustee or such officer or be answerable in any way for the misapplication
thereof. Any Proceeds received by the Pledgor shall be held in trust for and
forthwith

- 15 -



--------------------------------------------------------------------------------



 



paid over to the Trustee. All Proceeds received by the Trustee hereunder shall
be held by the Trustee in a Cash Collateral Account. All Proceeds while held by
the Trustee (or by the Pledgor in trust for the Trustee) shall continue to be
held by the Trustee (for itself and for the benefit of the Secured Creditors) as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Deed of Charge.
Section 7.3 Securities Act, Etc.
The Pledgor understands that compliance with the Federal Securities Laws might
very strictly limit the course of conduct of the Trustee if the Trustee were to
attempt to dispose of all or any part of the Pledged Collateral, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Collateral could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Trustee in any attempt to
dispose of all or part of the Pledged Collateral under applicable blue sky or
other state securities laws or similar laws analogous in purpose or effect. The
Pledgor recognizes that in light of such restrictions and limitations the
Trustee may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Pledgor acknowledges and agrees that in
light of such restrictions and limitations, the Trustee, in its sole and
absolute discretion exercised in good faith and in accordance with applicable
laws, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
has been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. The Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Trustee shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Trustee, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 7.3 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices might exceed substantially the price at which the
Trustee sells.
SECTION 8
STANDARD OF CARE; TRUSTEE MAY PERFORM
The powers conferred on the Trustee hereunder are solely intended to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Trustee shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Trustee accords its own property. Neither the Trustee nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgor or otherwise. If the Pledgor fails to
perform any agreement contained herein, the Trustee may itself perform, or cause
performance of, such

- 16 -



--------------------------------------------------------------------------------



 



agreement, and the expenses of the Trustee incurred in connection therewith
shall be payable by the Pledgor in accordance with the Deed of Charge.
SECTION 9
MISCELLANEOUS
Section 9.1 Notices
All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in the notice provisions
of the Deed of Charge.
Section 9.2 Security Interests Absolute
All rights of the Trustee hereunder, the Security Interests and all obligations
of the Pledgor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Deed of Charge, any other
Transaction Document, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Deed of Charge, any other
Transaction Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any security document
or guarantee securing or guaranteeing all or any of the Secured Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Pledgor in respect of the Secured Obligations or this
Agreement (other than the indefeasible payment in full in cash of the Secured
Obligations)
Section 9.3 Survival of Agreement
All representations and warranties made by the Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Creditors and shall survive the issuance of the Bonds, regardless of any
investigation made by the Secured Creditors or on their behalf, and shall
continue in full force and effect until this Agreement shall terminate.
Section 9.4 Binding Effect
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
except that the Pledgor may not assign or otherwise transfer any of its rights
or obligations hereunder or any interest in the Collateral (and any such
assignment or transfer shall be null and void) except as expressly contemplated
by this Agreement or the Deed of Charge.
Section 9.5 Successors and Assigns
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Pledgor or the
Trustee that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

-17-



--------------------------------------------------------------------------------



 



Section 9.6 Trustee’s Fees and Expenses; Indemnification

  (a)   The Pledgor agrees to pay upon demand to the Trustee the amount of any
and all out-of-pocket expenses, including the fees, disbursements and other
charges of its counsel (including allocated costs of internal counsel and costs
of settlement) and of any experts or agents, that the Trustee may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Trustee hereunder or (iv) the failure of the Pledgor to perform or
observe any of the provisions hereof.     (b)   Without limitation of its
indemnification obligations under the other Transaction Documents, the Pledgor
agrees to indemnify the Trustee and the other Indemnified Parties against, and
hold each of them harmless from, any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses of any kind or nature (including fees and disbursements of counsel
to the Trustee or any other Indemnified Party), which may be imposed on,
incurred by or asserted against any such Indemnified Party in connection with or
arising out of any investigation, litigation or proceeding, whether or not the
Trustee or any other Indemnified Party is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law,
statute or regulation, securities or commercial law or regulation, or under
common law or in equity, or in contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, or any act, event or transaction
related or attendant to any thereof, or in connection with any investigation of
any potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Pledgor shall not have any obligation under this
Section 9.6(b) to the Trustee or any other Indemnified Party with respect to any
Indemnified Matter resulting primarily from the gross negligence or willful
misconduct of the Trustee or any other Indemnified Party, as determined by a
court of competent jurisdiction in a final non appealable judgment or order. In
addition, the Pledgor shall not be obligated to indemnify any Indemnified Party
for any Indemnified Matter claimed by one or more Indemnified Parties against
one or more other Indemnified Parties.     (c)   Any such amounts payable as
provided hereunder shall constitute additional Secured Obligations secured
hereby. The provisions of this Section 9.6 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Transaction Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Transaction Document or any investigation made by or on behalf of the Trustee or
any Secured Creditor. All amounts due under this Section 9.6 shall be payable on
written demand therefor. The Pledgor agrees that any indemnification or other
protection provided to any Indemnified Party pursuant to this Agreement shall
(i) survive payment in full of the Secured Obligations and (ii) inure to the
benefit of any Person who was at any time a Trustee or Indemnified Party under
this Agreement.     (d)   The Pledgor agrees that neither the Trustee nor any
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Pledgor or any of

-18-



--------------------------------------------------------------------------------



 



its subsidiaries or any of its equity holders or creditors for or in connection
with the transactions contemplated hereby and in the other Transaction
Documents, except to the extent such liability is found in a final judgment by a
court of competent jurisdiction to have resulted primarily from the Trustee’s or
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall the Trustee or any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages, and the
Pledgor hereby waives, releases and agrees (for itself and on behalf of its
subsidiaries) not to sue upon any such claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 9.7 Governing Law
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
Section 9.8 Waivers; Amendment

  (a)   No failure on the part of the Trustee to exercise and no delay in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Trustee and the Secured Creditors
hereunder and under the other Transaction Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or any other Transaction Document or consent to
any departure by the Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Pledgor in any case shall entitle the
Pledgor to any other or further notice or demand in similar or other
circumstances.     (b)   Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Trustee and the Pledgor, subject to any consent
required in accordance with the Transaction Documents.

Section 9.9 Waiver of Jury Trial
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY

-19-



--------------------------------------------------------------------------------



 



HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.9.
Section 9.10 Severability
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
Section 9.11 Execution in Counterparts
This Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which taken together shall constitute a single contract.
This Agreement shall become effective when it shall have been executed by the
Trustee and the Pledgor. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.12 Section Titles
The Section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.
Section 9.13 Jurisdiction; Consent to Service of Process

  (a)   The Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of New York
State sitting in New York County and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Transaction Document shall affect any right that the Trustee or any
Secured Creditor may otherwise have to bring any action or proceeding relating
to this Agreement or any other Transaction Document against the Pledgor or any
of its property in the courts of any jurisdiction.     (b)   The Pledgor hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or the other Transaction Documents in any court referred to in paragraph (a) of
this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

-20-



--------------------------------------------------------------------------------



 



  (c)   The Pledgor hereby irrevocably designates and appoints CT Corporation
System, 111 Eighth Avenue, New York, New York 10011 as the agent of the Pledgor
to receive on its behalf service of all process brought against it with respect
to any such proceeding in any such court in the State of New York, such service
being hereby acknowledged by the Pledgor to be effective and binding on it in
every respect. If for any reason such agent shall cease to be available to act
as such, then the Pledgor shall promptly designate a new agent in the Borough of
Manhattan in The City of New York. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.14 Termination
This Agreement and the Security Interests shall terminate when all Secured
Obligations then due and owing have been indefeasibly paid in full in cash, at
which time the Trustee shall execute and deliver to the Pledgor, at the
Pledgor’s expense, all UCC termination statements, releases and similar
documents that the Pledgor shall reasonably request to evidence such
termination. Any execution and delivery of termination statements, releases or
other documents pursuant to this Section 9.14 shall be without recourse to or
warranty by the Trustee.
[Remainder of page intentionally left blank]

-21-



--------------------------------------------------------------------------------



 



In Witness Whereof, the Pledgor and the Trustee have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          Nuclear Energy Holdings, L.L.C., as Pledgor    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        The Bank of New York, as Trustee    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

-22-



--------------------------------------------------------------------------------



 



Schedule 3.2
To the Issuer Pledge Agreement
Names and Locations
Names

                                  Grantor’s                          
Jurisdiction of organization   correct   Previous     Additional             and
organizational   legal name:   names:     names:     Federal TIN:    
identification number:  
 
                               

Locations

          ` Grantor’s       correct       legal name:   Location of chief
executive office  
 
       

Changes in Identity or Organizational Structure

          Grantor’s       correct       legal name:   Description of structural
changes:  
 
       

- 1 -



--------------------------------------------------------------------------------



 



Schedule 3.3
To the Issuer Pledge Agreement
Filings

- 1 -



--------------------------------------------------------------------------------



 



Schedule 3.5
To the Issuer Pledge Agreement
Pledged Stock

2



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE ISSUER PLEDGE AGREEMENT
FORM OF SECURITY SUPPLEMENT
This SECURITY SUPPLEMENT, dated as of [                    , 200[_], is
delivered pursuant to the Issuer Pledge Agreement, dated October 13, 2006 (as it
may from time to time be amended, modified or supplemented, the “Issuer Pledge
Agreement”), between Nuclear Energy Holdings, LLC, a limited liability company
organized under the laws of the State of Delaware (the “Pledgor”), and The Bank
of New York, as security agent for the Secured Creditors (herein in such
capacity, the “Trustee”).
The Pledgor confirms as set forth in the Issuer Pledge Agreement that it
(a) pledges, assigns, transfers and grants to the Trustee, for its benefit and
for the benefit of the Secured Creditors, a continuing security interest in and
Lien on all of its right, title and interest in, to and under the Collateral, in
each case whether now owned or existing or hereafter acquired or arising and
wherever located, as security for the prompt and complete payment and
performance in full when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code) of all Secured Obligations.
The Pledgor represents and warrants that the attached Supplements to Schedules
accurately and completely set forth all additional information required pursuant
to the Issuer Pledge Agreement and hereby agrees that such Supplements to
Schedules shall constitute part of the Schedules to the Issuer Pledge Agreement.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Issuer Pledge Agreement.
IN WITNESS WHEREOF, the Pledgor has caused this Security Supplement to be duly
executed and delivered by its duly authorized officer as of
[                    , 20___].
Nuclear Energy Holdings, L.L.C., as Pledgor

         
By:
       
 
 
 
Name:    
 
  Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
TO THE ISSUER PLEDGE AGREEMENT
SEARCH REPORTS

4



--------------------------------------------------------------------------------



 



EXHIBIT C
TO THE ISSUER PLEDGE AGREEMENT
FINANCING STATEMENTS

5



--------------------------------------------------------------------------------



 



Table of Contents

              Contents       Page   SECTION 1 DEFINITIONS; RULES OF
INTERPRETATION     2   Section 1.1  
Definition of Terms Used Herein
    2   Section 1.2  
UCC Terms used herein that are defined in the UCC but not defined
    2      
herein have the meanings given to them in the UCC, including the following which
are capitalized herein:
        Section 1.3  
General Definitions In this Agreement:
    2   Section 1.4  
Rules of Interpretation
    4   Section 1.5  
Certain Terms
    4   SECTION 2 GRANT OF SECURITY     5   Section 2.1  
Grant of Security
    5   Section 2.2  
Separate and Distinct Grants of Security
    5   SECTION 3 REPRESENTATIONS AND WARRANTIES     6   Section 3.1  
Title
    6   Section 3.2  
Names, Locations
    6   Section 3.3  
Filings, Consents
    7   Section 3.4  
Security Interests
    7   Section 3.5  
Pledged Collateral
    7   SECTION 4 COVENANTS     8   Section 4.1  
Change of Name; Location of Collateral; Place of Business
    8   Section 4.2  
Protection of Security
    8   Section 4.3  
Pledged Collateral
    8   SECTION 5 FURTHER ASSURANCES;     11   Section 5.1  
Further Assurances
    11   SECTION 6 SECURITY AGENT APPOINTED ATTORNEY-IN-FACT     12   Section
6.1  
Power of Attorney
    12   Section 6.2  
No Duty on the Part of Trustee or Secured Creditors
    13   SECTION 7 REMEDIES     13   Section 7.1  
Remedies Upon Enforcement Event
    13   Section 7.2  
Application of Proceeds
    15   Section 7.3  
Securities Act, Etc.
    16   SECTION 8 STANDARD OF CARE; SECURITY AGENT MAY PERFORM     16   SECTION
9 MISCELLANEOUS     17   Section 9.1  
Notices
    17   Section 9.2  
Security Interests Absolute
    17   Section 9.3  
Survival of Agreement
    17   Section 9.4  
Binding Effect
    17   Section 9.5  
Successors and Assigns
    17   Section 9.6  
Trustee’s Fees and Expenses; Indemnification
    18   Section 9.7  
Governing Law
    19  

- i -



--------------------------------------------------------------------------------



 



              Contents       Page   Section 9.8  
Waivers; Amendment
    19   Section 9.9  
Waiver of Jury Trial
    19   Section 9.10  
Severability
    20   Section 9.11  
Execution in Counterparts
    20   Section 9.12  
Section Titles
    20   Section 9.13  
Jurisdiction; Consent to Service of Process
    20   Section 9.14  
Termination
    21      
 
        EXHIBIT A  
FORM OF SECURITY SUPPLEMENT
           
 
        EXHIBIT B  
SEARCH REPORTS
           
 
        EXHIBIT C  
FINANCING STATEMENTS
       

- ii -